Citation Nr: 0611874	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-08 741A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to initial compensable rating for post-traumatic 
stress disorder (PTSD), panic disorder with agoraphobia, and 
social phobia from September 16, 1997, to May 2, 1998.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1978. 

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which in part granted service 
connection for an anxiety disorder and assigned a zero 
percent disability rating, both effective September 16, 1997.  
The RO denied entitlement to service connection for PTSD.  
Later, a September 1998 rating decision assigned a 10 percent 
disability rating for the anxiety disorder effective May 3, 
1998.  

In May 1999 the veteran testified before an RO hearing 
officer.  A transcript of the hearing is in the claims file.  

In a May 2000 decision, the hearing officer granted service 
connection for PTSD, effective September 16, 1997, and 
reclassified the service-connected psychiatric disability as 
PTSD, panic disorder with agoraphobia, and social phobia; a 
70 percent disability rating was assigned, disability 
effective May 3, 1998.  

In part, a September 2000 rating decision granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating), effective June 
12, 2000.  A January 2001 rating decision granted an earlier 
effective for the TDIU rating, as of May 3, 1998. 

In September 2002, the Board adjudicated other issues on 
appeal and undertook additional development on the issues 
remaining on appeal, pursuant to authority then provided 
under 38 C.F.R. § 19.9(a)(2) (2002).  The veteran underwent 
VA examinations in January 2003.  

A July 2003 Board decision noted that the January 1998 rating 
decision, the September 1998 rating decision, and the May 
2000 hearing officer decision show that the RO granted 
entitlement to service connection for dizziness as a symptom 
of both the service-connected atrial tachycardia with 
intermittent atrial fibrillation and the service-connected 
psychiatric disability, but denied entitlement to service 
connection for any type of vertigo.  The claim for an 
increased rating for the service-connected psychiatric 
disability was remanded.  

In December 2005 the veteran withdrew all other issues from 
appellate consideration other than the rating for his 
service-connected psychiatric disorder prior to May 3, 1998.  
While the service representative has addressed the rating 
assigned since May 3, 1998, the veteran specifically did not 
and, since a TDIU rating has been in effect since May 3, 
1998, it is clear that it is only the time period from 
September 16, 1997, to May 2, 1998, for which the veteran 
seeks a compensable disability rating for his service-
connected psychiatric disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected psychiatric disorder has 
been manifested by significant symptoms of both panic attacks 
and PTSD with some fluctuation in his symptoms but his speech 
and memory have remained satisfactory.  


CONCLUSION OF LAW

An initial 50 percent rating for PTSD, panic disorder with 
agoraphobia, and social phobia but no more is warranted from 
September 16, 1997 to May 2, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 
4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"). 

Here, however, the rating action appealed was in 1998 prior 
to the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

The veteran was notified of the VCAA by an RO letter of 
February 2003.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish an effective date for any 
increased rating which could possibly be granted on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board considers a question not addressed by the RO, 
the Board must consider whether the veteran will be 
prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence favors the assignment of a 50 percent disability, 
the matter of the effective date to be assigned will be 
addressed de novo by the RO.  

The veteran's service medical records (SMRs) have been 
obtained and are on file. 

The veteran's relevant private clinical records have been 
obtained and are on file.  Also, the veteran's VA clinical 
records are on file, including VA outpatient treatment 
(VAOPT) records.  

The appellant also underwent a VA psychiatric examination in 
November 1997, during the time period in question.  
38 U.S.C.A. § 5103A(d).  

The veteran testified in support of his claim at the RO 
hearing May 1999.  The more recent statements and 
correspondence from the veteran and his representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, a mental 
condition which has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a noncompensable evaluation.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent rating.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks): impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Legal Analysis

The abbreviation "GAF" stands for Global Assessment of 
Functioning.  "GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th Ed. 1994)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 71 to 80 indicates that the examinee has, if 
any symptoms are present, symptoms which are transient or 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) but no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in school 
work).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

A GAF score of 41 - 50 represents serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school (e.g., is 
unable to work).  

At the May 1999 hearing the veteran testified that in 
addition to a GAF score of 50, a physician had indicated that 
it was highly unlikely that the veteran would be able to work 
due to the severity of his panic and anxiety attacks.  He had 
flashbacks of events in Vietnam.  He attended PTSD classes 
once a week but if he really had a problem he went to see a 
social worker.  He took medication for depression and another 
medication to help him sleep.  He often had panic attacks.  

On VA psychiatric examination in November 1997 the veteran 
complained of being easily startled and having flashbacks 
which could precipitate an "intense fear reaction" such 
that he was afraid that he would pass out, although he had 
never actually passed out.  He had difficulty sleeping.  
After service he had worked as a car salesman for 14 years 
but had not worked in the last year because of stomach pain 
and dizziness.  He had not had psychiatric treatment.  On 
mental status examination he was dressed in casual clothes.  
He was fully oriented.  His recall was accurate.  He could 
remember seven digits forwards and four backwards.  His 
interpretation of proverbs was appropriately abstract.  His 
affect was appropriate to his thought content.  His mood was 
euthymic.  There was no indication of a thought disorder.  
His GAF score was 70, which represented mild social and 
occupational impairment.  

An April 30, 1998, VAOPT record reflects that the veteran had 
anxiety attacks that lasted an hour.  He would become nervous 
and panic at any place and at any time.  He had taken 
medication since 1996.  

A May 21, 1998, VAOPT record reflects that the veteran was 
unemployed, having retired after 24 years in military 
service.  His primary concern was with anxiety and panic 
attacks which could occur without a recognizable trigger.  He 
also had symptoms of PTSD.  On mental status evaluation he 
was neatly groomed and dressed.  He was alert, fully 
oriented, and cooperative.  His affect and mood were 
consistent with the context of the interview.  His speech was 
of normal rate and tone.  He was able to easily articulate 
his concerns.  His thoughts were logical and organized 
without symptoms of psychosis.  Long and short term memory 
appeared to be intact.  His insight and social judgment were 
good.  He described considerable discomfort from his anxiety 
attacks and impaired functioning due to his fear of 
experiencing them while away from home.  He had also been 
experiencing considerable PTSD symptomatology since military 
service.  In the last 12 months his GAF score was from 50 to 
60.  

A May 23, 1998, VAOPT reflects that the veteran reported that 
his panic attacks had become worse.  He endorsed some 
symptoms of mania, including having lots of energy, getting a 
lot of work done, spending too much money, and not getting 
enough sleep.  It was difficult to separate out what symptoms 
might be mania and what might be the result of a panic 
attack.  During the interview, he spoke rapidly, jumped from 
topic to topic, and would interject while the examiner was 
talking.  He also seemed anxious.  He traced the origin of 
his panic attacks to military service.  

A June 3, 1998, VAOPT record reflects that his panic attacks 
were characterized by a racing pulse, shortness of breath 
(SOB), hyperventilation with dizziness, numbness and 
tingling, nausea, sweating, and the fear that he would go 
crazy or die.  They were brief in duration, the longest 
lasting only one hour.  He was developing agoraphobia in that 
he could not tolerate crowds and would sometimes leave a 
restaurant with a meal uneaten because of this.  He also had 
additional symptoms of PTSD. 

On file are pages three and four of a psychiatric evaluation 
by Dr. Merrill, a psychiatrist, which does not reflect the 
date of the evaluation.  After a mental status evaluation, 
the diagnoses were chronic PTSD, episodes occasionally 
moderate, and a panic disorder without agoraphobia, currently 
moderate to severe.  It was opined that the veteran was 
fairly compromised in his ability to do work-related 
activities, such as understanding, memory, sustained 
concentration, persistence, pace, and social interactions.  
These were primarily the result of the occasional flashbacks 
which disturbed him greatly and the panic attacks which 
caused him to have to drop everything and get outside.  More 
intense VA psychiatric treatment was recommended.  

The veteran's GAF score on November 1997 VA psychiatric 
examination indicated that he had only mild impairment but by 
May 21, 1998, it was stated that he had considerable 
discomfort, if not actual impairment, from his anxiety 
attacks plus considerable PTSD symptom, with a GAF score in 
the last year ranging from 50 to 60, representing either 
moderate or severe symptoms.  Later in May 1998, and after a 
70 percent disability was already assigned, he was 
experiencing florid symptoms of mania and in June 1998 he was 
developing agoraphobia.  Also, the private psychiatrist 
reported occasionally moderate PTSD episodes but also a 
moderate to severe panic disorder.  

Here, the veteran's symptoms and even the degree of 
impairment fluctuated in 1997 and 1998.  However, the time 
frame for consideration is from September 16, 1997 to May 2, 
1998.  During this time, the evidence shows that his GAF 
score was estimated to range from 50 to 70, or from mild to 
severe.  Even though the veteran reported that he had not 
been employed in the last year, he also reported that this 
was due only in part to dizziness (which as noted, has been 
deemed to be part of the service-connected psychiatric 
disorder). 

With the favorable resolution of doubt, it is the judgment of 
the Board that the service-connected psychiatric disorder 
more closely approximated the rating criteria for a 50 
percent disability evaluation, when consideration is given to 
the symptoms of his PTSD, panic attacks, and his agoraphobia.  

However, at no time during the relevant time frame, i.e., 
September 16, 1997, to May 2, 1998, has the service-connected 
psychiatric disorder been manifested by near-continuous 
panic, illogical speech, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene as 
to warrant a 70 percent disability rating.  




ORDER

An initial 50 percent rating for PTSD, panic disorder with 
agoraphobia, and social phobia from September 16, 1997, to 
May 2, 1998, is granted subject to applicable law and 
regulations governing the award of monetary benefits.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


